                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     July 6, 2021

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

               Re:    United States of America v. All Monies, Funds and Assets Contained in
                      Merrill Lynch Account XXXX7N02 Held in the Name of “Aurelia
                      Infrastructure, Inc.” and All Funds Traceable Thereto
                      21 Civ. 3918 (PGG)

Dear Judge Gardephe:

        The Government respectfully requests that the Court enter the attached proposed Judgment
of Forfeiture as no claims or answers have been filed or made in this action and no other parties
have appeared to contest the action, and the requisite time periods in which to do so, as set forth
in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement Rules for
Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired.



                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                             By:         /s/
                                                     Sheb Swett
                                                     Assistant United States Attorney
                                                     Tel.: (212) 637-6522
